Citation Nr: 0535215	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-26 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active military service from September 1966 
to February 1970.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In January 2005, the 
Board was remanded the issue of TDIU for additional 
development.  The case has been returned to the Board for 
appellate consideration.  

FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  Service connection is currently in effect for post-
traumatic stress disorder (PTSD), rated 70 percent disabling, 
and diabetes mellitus, rated 20 percent disabling.  The 
combined rating is 80 percent.

3.  The veteran's service-connected PTSD precludes him from 
obtaining or retaining substantially gainful employment in 
keeping with his education and occupational experience.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.16, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required to comply with the VCAA with regard to his claim.  
The veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  In 
compliance with the January 2005 remand instructions, in a 
VCAA letter dated later that month, VA informed the appellant 
of the provisions of the VCAA and the information that he 
needed to provide in support of his TDIU claim, asked the 
appellant to furnish the names and addresses of health care 
providers who had treated him and to sign authorizations for 
release of such information.  The VA also requested the 
veteran to send any evidence or information in his possession 
that pertained to his claim.  Service, private and VA medical 
records and VA examination reports have been associated with 
the record.  The veteran was afforded various VA medical 
examinations to determine the severity of his service-
connected disabilities and whether they rendered him 
unemployable.  In August 2005, VA readjudicated the issue on 
appeal and issued a supplemental statement of the case.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's January 2005 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with).

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


Analysis

The appellant contends, in essence, that his service-
connected disabilities render him unemployable.

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, under the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

The veteran meets the percentage requirements set forth in 38 
C.F.R. § 4.16(a) for consideration of a TDIU.  He is service-
connected for PTSD, rated at 70 percent disabling; and 
diabetes mellitus, rated at 20 percent disability rating.  
His combined disability rating is 80 percent.  As a result, 
the schedular requirements for the assignment of a TDIU are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Although the veteran has met the objective criteria, the 
question of whether the veteran's service-connected 
disabilities preclude him from securing or following 
substantially gainful employment remains.  38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

The veteran has reported completing four years of high 
school.  He last worked full time in December 2000.  The 
record reflects that the veteran has specialized training or 
education in culinary.

Pursuant to the Board's remand order in January 2005, 
additional VA records were added to the claims folder later 
that same month, indicating treatment received from 2001 
through 2004.  At the time of treatment in October 2001, the 
examining physician noted that the veteran was using alcohol 
and marijuana to self-medicate for symptoms attributable to 
PTSD.  On mental status examination in November 2001, the 
examiner noted that the veteran's medication had been 
increased for symptoms, to include major depression.  The 
veteran reported increased frequency of nightmares and stated 
"Vietnam will not go away."  The examiner reported the 
veteran was experiencing PTSD symptoms.  Additional VA 
records show that the veteran had been treated in the 
hospital for psychological and emotional problems during the 
past 30 days.  The veteran was experiencing serious anxiety 
and tension, as well as trouble understanding, concentrating 
or remembering.  The veteran reported serious thoughts of 
suicide in the past 30 days.  The examiner noted that the 
veteran had been prescribed medication for psychological and 
emotional problems during the past month.

Of significance are recent VA outpatient medical records 
dated in 2004 regarding treatment for symptomatology related 
to PTSD.  At the time of VA examination on January 1, 2004, 
the veteran complained of depressed mood, inability to sit 
still, anxiety, flashbacks, recurrent nightmares, isolation, 
recollection of combat, insomnia, emotional outbursts, anger, 
suicidal ideation, and some paranoia.  In February 2004, the 
veteran reported he was not working because of an inability 
to get alone with his boss.  His Global Assessment of 
Functioning (GAF) was 50 which, according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV), equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  Additional VA records dated in 
December 2004 show the veteran complained of depression and 
hopelessness.  

The veteran was also afforded a VA examination in June 2005 
to assess the severity of his service-connected diabetes 
mellitus.  The examiner noted that this disability does not 
hinder his earning capacity.  However, he further noted that 
the veteran's ability to work was limited mainly by 
adjustment to management.  

Thus, the issue is whether the veteran's PTSD prevents him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore, supra.  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record shows the veteran is 56 years old.  Evidence of 
record reflects that he has not worked since December 2000 
and that the reason for his unemployment has been that his 
persistent PTSD symptoms causing him to lose his job after a 
short period of time.  

Given the 2004 examinations findings of PTSD symptoms 
described as severe with such symptoms shown as serious 
depression, anxiety, emotional outbursts, paranoia, anger and 
suicidal ideation, as well as previous findings of trouble 
understanding, concentrating and remembering, the Board 
resolves all reasonable doubt in the veteran's favor on the 
issue of employability and concludes that the evidence 
supports the claim for a total disability rating based on 
individual unemployability due to service-connected PTSD.  
Accordingly, entitlement to a total disability evaluation 
based on individual unemployability is granted.




ORDER

A TDIU is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


